Citation Nr: 1506354	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-19 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain with degenerative joint disease, rated currently as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March through July of 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which among other issues, denied the Veteran's claim for a higher disability rating for low back strain with degenerative joint disease.  The Veteran subsequently perfected a timely appeal as to that issue.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a February 2011 hearing that was held at the RO.  A transcript of this testimony is associated with the claims file.

In May 2011, the Board remanded this matter for further claims development, to include arranging the Veteran to undergo a new VA examination of his low back and readjudication of that issue by the agency of original jurisdiction (AOJ).  Subsequently, the Appeals Management Center (AMC) in Washington, D.C. undertook efforts to perform the directed development.  Nonetheless, in July 2014, the Board determined that still additional development as to the low back issue was required and remanded the matter again for further development, to include making efforts to locate records for any new or additional treatment identified by the Veteran; arranging a new VA examination of the spine to more thoroughly explore for possible neurological problems associated with the service-connected back disability; and readjudication of the issue by the AOJ.  Although efforts were made to perform those development actions, such efforts are insufficient; hence, for the reasons discussed more fully below, still additional development is necessary.

This appeal also initially included the issues of the Veteran's entitlement to higher disability ratings for a left patella chondromalacia and a right hip strain.  Those issues were adjudicated fully by the Board in July 2014 and do not remain on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2014 remand, the Veteran was afforded a new VA examination of his spine and claimed neurological symptoms in November 2014.  During that examination, the Veteran alleged for the first time that he had been unemployed since 2012 because he was unable to work at his usual occupation in carpentry and construction, presumably due to his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In view of the Veteran's recent assertion, a claim for a TDIU is implied by the record.

Despite the Veteran's assertions, the VA examiner who performed the November 2014 examination did not offer an opinion as to the extent to which the Veteran's low back strain and degeneration interfered with his occupational functioning.  Similarly, the examiner expressed no opinion as to whether the Veteran's low back disability, acting alone or in conjunction with the Veteran's other service-connected disabilities, rendered the Veteran incapable of sustaining and following a substantially gainful occupation.  In the absence of such opinions, the VA examiner's November 2014 opinion is incomplete.  For that reason, the claims file should be provided to the same VA examiner who provided the November 2014 opinion, and that examiner should be asked to review the claims file and provide an addendum opinion as to the foregoing medical questions.  If the November 2014 VA examiner determines that the requested opinions cannot be rendered without re-examination of the Veteran, or, the November 2014 VA examiner is unavailable, then the Veteran should be afforded a new VA examination of his spine and claimed neurological manifestations.  38 C.F.R. § 3.159(c)(4).

Also in relation to the Veteran's claim for a TDIU, the Board observes that service connection is also in effect for the Veteran for the following disabilities:  left patella chondromalacia, right hip strain, left hip strain, right knee strain, and right lower extremity neuropathy, each rated as being 10 percent disabling.  Given the Veteran's general contention that he is unable to work due to his service-connected disabilities, he should also be afforded a VA examination of those disabilities to determine whether they, either acting individually or in conjunction with the Veteran's other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the VA examiner who performed the November 2014 VA examination.  The examiner should review the entire claims file and provide opinions as to the following questions:

 	a) does the Veteran's low back disability affect any of 	the Veteran's occupational functioning?  If so, in what 	ways is the Veteran restricted from performing his 	occupation?

	b) do you believe that it is at least as likely as not (that 	is, a 50 percent or greater probability) that the 	Veteran's low back disorder, either acting alone or in 	conjunction with the Veteran's other service-	connected disabilities, render him unable to secure or 	follow a substantially gainful occupation?
 
A complete rationale for all expressed opinions, which includes citation to any relevant medical principles and the facts and evidence in the record must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he should express the same and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the VA examiner who performed the November 2014 VA examination is unavailable, the claims file should be provided to another appropriate examiner for review.  

If a new examination is deemed necessary, the Veteran should be scheduled to undergo a new VA examination to determine the current symptoms, manifestation, and severity of his low back disability, any associated neurological manifestations, any associated functional loss and/or occupational impairment, and whether he is able to secure or follow a substantially gainful occupation.  All tests and studies deemed necessary by the examiner should be performed as part of the examination. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  The Veteran should also be afforded a VA examination to determine whether his other service-connected disabilities, either acting individually or in conjunction with each other, render him unable to secure or follow a substantially gainful occupation.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

For reference, other than the Veteran's low back strain and degenerative joint disease, his current service-connected disabilities include:  left patella chondromalacia, right hip strain, left hip strain, right knee strain, and right lower extremity neuropathy.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of his service-connected disabilities and discuss the impact of such symptoms on his activities of daily living and occupational functioning.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render him unable to secure or follow gainful employment.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

3.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

4.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for low back strain with degenerative joint disease, currently rated as 20 percent disabling should be readjudicated, and entitlement to a TDIU should be adjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




